TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00573-CV



                                   Joshua Rubenstein, Appellant

                                                v.

      Morton L. Topfer; Morton L. Topfer, as Independent Executor of the Estate of
 Angela Topfer; Morton L. Topfer, as Trustee of The Topfer Non-Exempt Marital Trust
   and the Topfer Exempt Marital trust; Richard Topfer, as Trustee of The MLT 2002
  Retained Annuity Trust #1, The MLT 2002 Retained Annuity Trust #2, The MLT 2002
Retained Annuity Trust #3, The MLT 2002 Retained Annuity Trust #4, and The MLT 2003
  Retained Annuity Trust; Alan Topfer, as the Trustee of The Topfer Gifting Trust, The
 Topfer 2003 Gifting Trust, The Topfer Grandchildren’s Liquidity Trust, and The Topfer
                         Children’s Liquidity Trust, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
       NO. D-1-GN-08-003685, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


       Appellant Joshua Rubenstein has filed a motion requesting this Court to dismiss the

interlocutory appeal. Appellees do not oppose the motion. We grant the motion and dismiss the

appeal. Tex. R. App. P. 42.1(a).
                                    __________________________________________

                                    Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: December 23, 2009




                                               2